IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           July 11, 2008

                                     No. 08-10322                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


CHRISTOPHER THOMAS WALLACE

                                                  Plaintiff-Appellant
v.

THE UNITED STATES CONFERENCE OF CATHOLIC BISHOPS AND
MEMBER BISHOPS SEVERALLY; THE ORDER OF CARMELITES; THE
KNIGHTS OF COLUMBUS; JOHN BENEDICT WEBER; THE CATHOLIC
DIOCESE OF FORT WORTH; ET AL.

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                        for the Northern District of Texas
                                   4:08-CV-104


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       Affirmed. See 5th Cir. R. 47.6.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.